DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims cites “assessing performance or efficiency of a second refrigeration system based on a comparison of the first baseline characteristic with an operational characteristic generated from periodic measurements of temperature, current or vibration associated with operation of the second refrigeration system”, “a plurality of baseline characteristics representative of performance of different makes or models of refrigeration system” and “assigning a metric to each of the plurality of baseline characteristics, each metric rating performance or efficiency for a corresponding nominally operating make or model of refrigeration system or similar model freezer” . The disclosure does not provide any adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The discloser only cites “determined electrical current usage and “on-time” for each refrigeration device, a user can determine power usage for each freezer over time, in comparison to other systems, and in comparison to benchmarks and/or nominal operating specifications. Thus, a single electrical current measurement device can provide insight into the efficiency of multiple systems. Indirect estimation of electrical current load drawn through an individual unit can also allow for a measurement of efficiency based on energy consumption when compared with a healthy unit.”, [0041] and “plural baseline characteristics obtained from a broad sample of similar refrigeration systems” .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wiebe et al. (US 2004/0210419).

Regarding Claim 1. Wiebe teaches a method of monitoring operational efficiency of a refrigeration system, comprising (fig. 1-2 and 11):
configuring a controller (SCU 204(218): fig. 2) to collect data from one or more sensors (the sensors 138 to 148), the controller being located outside a cooled compartment ([0136]-[0137]) of a first refrigeration system (refrigeration unit A: fig. 11) that is operating according to nominal operating specifications defined for the first refrigeration system (The data are sampled periodically and stored as time series. Reference data are established and stored for normal operation of the system: abstract, l.1-6);
receiving a plurality of measurements over a period of time from at least one sensor of the one or more sensors, the plurality of measurements including periodic measurements of temperature, current or vibration associated with operation of the first refrigeration system(abstract, l.1-6; sensors 138 to 148; 310: fig. 3; [0153]);
using the plurality of measurements to generate a first baseline characteristic representative of performance or efficiency of the first refrigeration system over the period of time(reference values: [0153], [0239]; 830(dotted line): fig. 9); and
assessing performance or efficiency of a second refrigeration system (refrigeration unit B: fig. 11) based on a comparison of the first baseline characteristic with an operational characteristic generated from periodic measurements of temperature, current or vibration associated with operation of the second refrigeration system (PC Monitor functions for historical data (i.e. reference values) from the MRU specifies which SCU History database is to be used(i.e. unit A), sensor data values in standard units are stored 318 as time series in the HISTORY database 320. These records are subsequently used as the source of the values used in the novel performance checks 314 of unit B: [0238]-[0239]; 314: fig.3 & fig. 9).

Regarding Claim 2. Wiebe further teaches the first baseline characteristic is one of a plurality of baseline characteristics representative of performance of different makes or models of refrigeration system (screen layout used to set a selection of configuration parameters relevant to the particular refrigeration unit:[0109]; figs. 14-15).

Regarding Claim 3. Wiebe further teaches assigning a metric to each of the plurality of baseline characteristics, each metric rating performance or efficiency for a corresponding nominally operating make or model of refrigeration system (figs. 4,14-15; [0147]-[0152]; [0238]-[0239]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Braun et al. (US 2007/0163276) disclose operating the system at various known refrigerant charge levels and under various known ambient temperature conditions, while monitoring the system with temperature sensors and pressure sensors to establish baseline data that can be used in an algorithm to determine refrigerant charge level during subsequent operation of the system.
2) Pham et al. (US 2005/0235660) disclose he no-fault signature of current versus time provides the processing circuitry 70 with a baseline to use in comparing current sensed by sensors 66, 68. For example, the processing circuitry 70 will declare a high-side fault when the sensed current exceeds this initial baseline value by a predetermined amount, as shown in FIG. 14. It should be noted that in addition to sensor 66, that voltage sensing might further be required to allow for adjustment for current due to voltage fluctuation in the field.
3) Temple et al. (US 6,571,566) disclose inputs from temperature sensors 28, 32 and pressure sensors 30, 34 are used to establish baseline data for determining refrigerant charge level. To establish this baseline data, system 10 is operated at various known refrigerant charge levels and under various known ambient temperature conditions, and the subcooling SC and superheat SH values are determined in accordance with equations (1), (2) and (3) and stored in PDA 38.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864